UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-6113


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

AKIBA MATTHEWS,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:07-cr-00581-CCB-1)


Submitted:   May 18, 2012                       Decided:   May 23, 2012


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Akiba Matthews, Appellant Pro Se.             Michael Clayton Hanlon,
Assistant United States Attorney,           Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Akiba    Matthews     appeals     the   district   court’s    margin

order   denying     his    motion   to   dismiss     the   indictment.         Rule

12(b)(3)(B) of the Federal Rules of Criminal Procedure provides

that a motion alleging a defect in the indictment must be raised

before trial and that a claim that the indictment fails to state

an offense may be raised while the case is pending.                      Because

Matthews has been convicted and his conviction has been affirmed

on appeal, his case is no longer pending.                    Accordingly, Rule

12(b) is not available to him.            We therefore affirm the judgment

of the district court.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before        the   court   and   argument     would   not   aid   the

decisional process.

                                                                         AFFIRMED




                                         2